Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 1 of 18 PageID 1629




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 TANIA SANCHEZ,

                        Plaintiff,

 v.                                                          Case No: 6:17-cv-1752-Orl-22LRH

 M&F, LLC, MAFA USA, INC., FABIAN
 BERRU and MARIA PAREDES,

                        Defendants.




                                             ORDER


        This cause is before the Court on Plaintiff’s Motion for Attorney’s Fees and Costs (Doc.

 79) filed on December 3, 2019, following entry of the final judgment on her Fair Labor Standards

 Act claims based on Defendants’ offers of judgment totaling $10,000. (Docs. 68, 78).

        On June 17, 2020, the United States Magistrate Judge entered a report recommending that

 the Motion for Attorney Fees and Costs be granted in part and denied in part, and Plaintiff be

 awarded attorney’s fees of $80,587.50 and $2,087.64 in costs. (Doc. 84). Defendants filed their

 Objection to the Report and Recommendation on July 1, 2020, arguing that their offers of judgment

 to Plaintiff included an amount for attorney’s fees and costs, and she is not entitled to more fees

 because she prolonged the litigation. (Doc. 85). Plaintiff filed her Response to Defendants’

 Objection on July 15, 2020, arguing she is entitled to her fees and costs incurred, which were not

 included in Defendants’ offers of judgment. (Doc. 86).

        After an independent de novo review of the record in this matter, including Defendants’

 Objection and Plaintiff’s Response, the Court finds for the reasons set forth below that Plaintiff’s

 Motion for Attorney Fees (Doc. 79) is due to be granted in part and denied in part.
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 2 of 18 PageID 1630




                                     I.      BACKGROUND FACTS

        On October 10, 2017, Plaintiff Tania Sanchez filed suit against her former employers,

 Defendants M&F, LLC (“M&F”), MAFA USA, Inc. (“MAFA”), and the once-married owners,

 Fabian Berru and Maria Paredes, alleging claims for violation of the overtime and minimum wage

 provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) (Count I, II), as well

 as claims for breach of contract, misappropriation of likeness, and retaliation under the Florida

 Whistleblower Act (Count III, V, and VI). Shortly after suit was filed, the Court declined to

 exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c) over these state law claims

 and they were dismissed without prejudice to refiling in state court. (Doc. 17).

        Between January 2018 and September 2019, the parties conducted discovery concerning

 the two FLSA claims and Plaintiff’s additional claim for “IRS fraud” under 26 U.S.C. § 7434

 (Count IV). In conducting discovery, Plaintiff filed her responses and amended responses to the

 Court’s Interrogatories (Docs. 19, 22); the parties also conducted several depositions; Plaintiff and

 the individual Defendants each filed several declarations and affidavits; and the parties exchanged

 written discovery. As the Magistrate Judge correctly noted, “the vast majority of the discovery

 related solely to Ms. Sanchez’s FLSA claims.” (Doc. 84 at 3-4).

        Following the close of discovery and the timely filing of Plaintiff’s Motion for Summary

 Judgment on May 13, 2019, the claims in this case appeared to be focused exclusively on Plaintiff’s

 FLSA claims. Even in the parties’ summary judgment briefing, virtually none of Defendants’

 efforts were devoted to discussion of the IRS fraud claim. (See Doc. 84 at 16 (pointing out that the

 Defendants gave the IRS fraud claim “such short shrift as to only include a one-sentence argument

 in their motion for summary judgment”)). On October 9, 2018, Defendants filed their Motion for

 Summary Judgment focusing on the FLSA overtime claim; a single sentence was focused on the

 claim of IRS fraud. (Doc. 33).


                                                 -2-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 3 of 18 PageID 1631




        Plaintiff responded on November 8, 2018 (Doc. 34), and the Magistrate Judge, in a lengthy

 and thorough Report and Recommendation, recommended denial of summary judgment on

 December 7, 2018. (Doc. 37). Defendants filed no objections to the Report and Recommendation,

 and the Court denied summary judgment on January 3, 2019. (Doc. 38). Following completion of

 discovery, on May 13, 2019, Plaintiff filed a motion for summary judgment on her two FLSA

 claims supported by affidavits, depositions, and responses to written discovery (Docs. 41 & 41-1

 to 41-16), which Defendants opposed. (Doc. 47); Plaintiff filed a reply with supporting evidence.

 (Docs. 50; 50-1 to 50-11).

        Although Plaintiff also sought summary judgment on the IRS fraud claim in the tail end of

 the 24-page motion, Defendants did not address the claim at all in their Response. However,

 because the Court remained in doubt as to whether it had subject matter jurisdiction over the IRS

 fraud claim, given decisions from the Middle District calling jurisdiction into doubt, on July 11,

 2019, the Court entered an Order to Show Cause to Plaintiff why the IRS fraud claim should not

 be dismissed for lack of jurisdiction. (Doc. 53). The Court also ordered Defendants to show cause

 why they should not be considered “joint employers” and, thus, jointly and severally liable to

 Plaintiff if found liable for the violations of the FLSA. (Id.).

        Following the parties’ responses, (Docs. 57 & 58), the Court dismissed Plaintiff’s IRS

 fraud claim for want of jurisdiction for lack of subject matter jurisdiction on August 27, 2019.

 (Doc. 59). The Court also held that Defendants M&F and MAFA—allegedly unrelated companies

 owned separately by the ex-spouses, Fabian Berru and Maria Paredes, and managed by their

 daughter (Mary Berru)—“were joint employers within the meaning of the FLSA, 29 C.F.R. §

 791.2(a)” based on overlapping ownership history, shared headquarters/worksite location, shared

 employer vehicles, shared cleaning supplies, operating the same type of business, and tax return

 representations. (Doc. 59 at 10-13). In addition, the Court held that the individual Defendants


                                                  -3-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 4 of 18 PageID 1632




 Fabian Berru and Maria Paredes were Plaintiff’s “employers” within the meaning of the FLSA

 and would be held jointly and severally liable for any FLSA violations. (Doc. 59 at 16). On

 September 19, 2019, the Court set this case for trial to commence on December 3, 2019. (Doc. 67).

        On September 30, 2019, the Defendants filed a Notice of Offer and Acceptance of Offers

 of Judgment, in which Defendants M&F and Fabian Berru tendered an offer to Ms. Sanchez of

 $7,000, and Defendants MAFA and Maria Paredes tendered an offer of $3,000, for a total offer of

 $10,000. (Doc. 68). Plaintiff accepted both offers on September 26, 2019. (Doc. 68). However,

 because the Offers of Judgment purported to settle FLSA claims, the Magistrate Judge ordered the

 parties to file a joint notice, pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

 1354-55 (11th Cir. 1982), explaining why their settlement was fair and reasonable, as well as

 whether the settlement included attorney’s fees and costs. (Doc. 69). While the parties were able

 to agree that the settlement was reasonable, they were not able to agree as to whether the settlement

 included attorney’s fees and costs, and therefore both sides provided separate briefing on this issue.

 (Docs. 73, 74).

        On November 13, 2019, the Magistrate Judge issued a Report recommending that the

 parties’ settlement be deemed fair and reasonable, that the Offers of Judgment be deemed exclusive

 of attorney’s fees and costs, and that Plaintiff be permitted to file a separate motion for fees and

 costs. (Doc. 75). Plaintiff filed a Notice of Non-Objection to Report and Recommendation on

 November 18, 2019. (Doc. 76). Defendants filed no objection at all. On November 19, 2019, the

 Court adopted the Report and Recommendation to grant Plaintiff’s Motion to Approve Acceptance

 of Offers of Judgment finding them to be “a fair and reasonable compromise” of a bona fide FLSA

 dispute. (Doc. 77). The Court also held that Plaintiff was “entitled to an award of reasonable

 attorney fees and costs under the FLSA, 29 U.S.C. §216(b),” separate and apart from Defendants’

 offers of judgment. (Id.). The parties were directed to confer on the amount of attorney fees and


                                                 -4-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 5 of 18 PageID 1633




 costs, and in the event they were unable to agree on the amount, Plaintiff was directed to a motion

 within fourteen days. (Id.). On November 20, 2019, the Clerk entered judgment providing that the

 Plaintiff Tania Sanchez recover the sum of $7,000.00 from Defendants M&F, LLC and Fabian

 Berru, jointly and severally, and recover an additional the sum of $3,000.00 from Defendants

 MAFA, USA, Inc. and Maria Paredes, jointly and severally. (Doc. 78).

        On December 3, 2019, Plaintiff filed her motion for attorney’s fees and costs, seeking a

 total of $80,775.00 in fees, and $6,637.64 in costs. (Doc. 79). Although Defendants had filed a

 response, it was untimely by two days and Plaintiff moved to strike it (Doc. 82); the Magistrate

 Judge denied the motion. (Doc. 84). Defendants asserted various arguments in response to

 Plaintiff’s Motion seeking attorney’s fees, challenging the number of attorney hours, but not

 contesting the hourly rates for the attorney work or paralegal work performed; they also did not

 contest Plaintiff’s costs. (Doc. 81). In a thorough, thirty-five page Report—noting this

 straightforward FLSA case had unfortunately devolved into a “protracted, particularly contentious

 litigation”—the Magistrate Judge recommended that Plaintiff be awarded virtually the full amount

 of attorney’s fees of $80,587.50 (with $187.50 deducted for 0.5 hour of attorney time excluded),

 and $2,087.64 for only those costs authorized by statute. (See Doc. 84 (June 17, 2020)).

        On July 1, 2020, Defendants filed their Objection to the Report and Recommendation, in a

 futile effort to resurrect an argument they had previously waived by not filing an objection (see

 Doc. 77), contending their Offers of Judgment for $10,000 were inclusive of attorney’s fees and

 costs. (Doc. 85). Defendants also argue that Plaintiff is not entitled to her full amount of fees

 because she prolonged the litigation. (Id.). Plaintiff filed her Response to Defendants’ Objection

 on July 15, 2020, arguing she is entitled to virtually all of the attorney’s fees incurred as

 recommended by the Magistrate Judge, and they were not included in Defendants’ Offers of

 Judgment. (Doc. 86). The matter is now ripe for review.


                                                -5-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 6 of 18 PageID 1634




                                     II. APPLICABLE STANDARDS

        A. Review of the Magistrate Judge’s Report and Recommendation

        District courts review de novo any portion of a magistrate judge’s disposition of a

 dispositive motion to which a party has properly objected. Fed. R. Civ. P. 72(b)(3); Ekokotu v.

 Fed. Express Corp., 408 F. App’x 331, 336 n.3 (11th Cir. 2011) (per curiam). The district judge

 may reject, modify, or accept in whole or in part the magistrate judge’s recommended disposition,

 among other options. Fed. R. Civ. P. 72(b)(3). De novo review of a magistrate judge’s findings of

 fact must be “independent and based upon the record before the court.” LoConte v. Dugger, 847

 F.2d 745, 750 (11th Cir. 1988). The district court “need only satisfy itself that there is no clear

 error on the face of the record” in order to affirm a portion of the Magistrate Judge’s

 recommendation to which there is no timely objection. Fed. R. Civ. P. 72 advisory committee’s

 note (1983) (citations omitted); see also, Gropp v. United Airlines, Inc., 817 F. Supp. 1558, 1562

 (M.D. Fla. 1993).

        B. Award of Fees under the FLSA

        As the Eleventh Circuit noted in Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dept. of

 Labor, 679 F.2d 1350, 1352 (11th Cir.1982), FLSA provisions are mandatory; the “provisions are

 not subject to negotiation or bargaining between employer and employee.” Id. Only two ways exist

 for the settlement or compromise of an employee FLSA claim—a settlement supervised by the

 Secretary of Labor or “a stipulated judgment entered by a court which has determined that a

 settlement . . . is a fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Id.

 at 1354. In an action to recover under the FLSA, the Court “shall, in addition to any judgment

 awarded to the plaintiff” also “allow a reasonable attorney’s fee to be paid by the defendant, and

 costs of the action.” 29 U.S.C. § 216(b). The FLSA requires judicial review of the reasonableness

 of counsel’s legal fees to assure both that counsel is compensated adequately and that no conflict


                                                 -6-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 7 of 18 PageID 1635




 of interest taints the amount the wronged employee recovers under a settlement agreement. Silva

 v. Miller, 307 F. App’x 349, 351-52 (11th Cir. 2009).

        In determining the amount of a reasonable attorney’s fee under the FLSA, courts utilize

 the federal lodestar approach. See Perez v. Carey Int’l, Inc., 373 F. App’x 907, 911 (11th Cir.

 2010) (noting that the district court properly conducted a lodestar analysis in determining a

 reasonable fee under the FLSA). “The starting point in fashioning an award of attorney’s fees is to

 multiply hours reasonably expended by a reasonable hourly rate.” Loranger v. Stierheim, 10 F.3d

 776, 781 (11th Cir. 1994) (per curiam); see also Hensley v. Echerhart, 461 U.S. 424, 433 (1983).

        “The fee applicant bears the burden of establishing entitlement and documenting the

 appropriate hours and hourly rates.” See Norman v. Housing Auth. of the City of Montgomery, 836

 F.2d 1292, 1303 (11th Cir. 1988). The fee applicant must produce satisfactory evidence that the

 requested rate is within the prevailing market rates and support the number of hours worked and

 the rate sought. See, e.g., Hensley, 461 U.S. at 433. In addition, “fee counsel should have

 maintained records to show the time spent on the different claims, and the general subject matter

 of the time expenditures ought to be set out with sufficient particularity so that the district court

 can assess the time claimed for each activity.” Norman, 836 F.2d at 1303.

        Under the lodestar method, a reasonable hourly rate for an attorney is “the prevailing

 market rate in the relevant legal community for similar services by lawyers of reasonably

 comparable skills, experience, and reputation.” Id. at 1299. It is presumed that most or all of the

 following factors are subsumed in the calculation of the lodestar: (1) the time and labor required;

 (2) the novelty and difficulty of the questions; (3) the skill required to perform the legal services

 properly; (4) the preclusion of other employment by the attorney due to acceptance of the case; (5)

 the customary fee in the community; (6) whether the fee is fixed or contingent; (7) time limitations

 imposed by the client or circumstances; (8) the amount involved and the results obtained; (9) the


                                                 -7-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 8 of 18 PageID 1636




 experience, reputation, and ability of the attorney; (10) the “undesirability” of the case; (11) the

 nature and length of any professional relationship with the client; and (12) awards in similar cases.

 Id. (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).

        The going rate in the community is the most critical factor in setting the fee rate. Martin v.

 University of South Alabama, 911 F.2d 604, 610 (11th Cir. 1990). The “relevant market” is “the

 place where the case is filed.” Am. Civil Liberties Union of Georgia v. Barnes, 168 F.3d 423, 437

 (11th Cir. 1999). To establish that the requested hourly rate is consistent with the prevailing market

 rate, the fee applicant must “produc[e] satisfactory evidence” that “speak[s] to rates actually billed

 and paid in similar lawsuits.” Norman, 836 F.2d at 1299-1300. This requires “more than the

 affidavit of the attorney performing the work,” and generally includes evidence of the rates charged

 by lawyers in similar circumstances, or opinion evidence of reasonable rates. Id. In addition, the

 Court may rely on its own knowledge and experience of the prevailing market rate. See Id. at 1303.

 “Counsel for the prevailing party should make a good faith effort to exclude from a fee request

 hours that are excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at 434.

        C. Award of Costs pursuant to 28 U.S.C. § 1920

        The FLSA also authorizes the recovery of costs to a prevailing plaintiff. 29 U.S.C. § 216(b).

 However, “[t]he costs recoverable by prevailing plaintiffs in FLSA cases under section 216(b) are

 limited to those costs enumerated in 28 U.S.C. § 1920.” See Glenn v. Gen. Motors Corp., 841 F.2d

 1567, 1575 (11th Cir. 1988)).

        In a detailed analysis, the MJ recommended an award of allowable costs of $2,087.64

 taxable under 28 U.S.C. § 1920 for the filing and service of process fees and for the court reporter

 fees for the parties’ depositions and the interpreter for Plaintiff. (Doc. 84 at 30-34). Defendants do

 not object to taxation of costs of $2,087.64 as recommended by the Magistrate Judge. (See Doc.




                                                 -8-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 9 of 18 PageID 1637




 85). The Court has reviewed the submitted costs de novo, and there being no objection, costs in

 the amount of $2,087.64 will be awarded to Plaintiff.

                                            III.     ANALYSIS

        A. Attorney’s Fees

            1. Hourly rates

        Plaintiff seeks an hourly rate of $375 for work of her counsel, Daniel Perez, Esq., and an

 hourly rate of $150 for paralegal work by Beauvais Rene, Jr. (Doc. 79 at 6). In support of these

 hourly rates, Plaintiff submitted affidavits from Mr. Perez and Mr. Rene, Mr. Perez’s curriculum

 vitae, and court orders awarding Mr. Perez similar hourly rates. (Docs. 79-1 to 79-9). Plaintiff’s

 expert on attorney’s fees, Adrienne E. Trent, Esq., is an experienced employment attorney in the

 Orlando market who opined that Mr. Perez’s requested rate of $375.00 is reasonable and

 customary for an attorney of similar experience in the Central Florida legal market. (Doc. 80-1).

        To establish that the requested hourly rate is reasonable and consistent with the prevailing

 market rate for similar services by lawyers of reasonably comparable skills, experience, and

 reputation, the fee applicant must “produc[e] satisfactory evidence” that “speak[s] to rates actually

 billed and paid in similar lawsuits.” Norman, 836 F.2d at 1299. This requires “more than the

 affidavit of the attorney performing the work,” and generally includes evidence of the rates charged

 by lawyers in similar circumstances, or opinion evidence of reasonable rates. Id.

        The Magistrate Judge recommended an hourly rate of $375 for Plaintiff’s counsel, Mr.

 Perez, and the rate of $150 for his paralegal, Mr. Rene. (Doc. 84 at 11-12). Following entry of the

 Report and Recommendation, Defendants did not object to the recommended hourly rates. (Doc.

 85). Based on the Court’s de novo review of the record and the affidavits submitted, and the lack

 of objection by Defendants to the hourly rates recommended by the Magistrate Judge, the Court




                                                   -9-
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 10 of 18 PageID 1638




 finds an hourly rate of $375 for Mr. Perez and $150 his paralegal to be reasonable under the

 circumstances of this case.

            2. Number of Hours

        Plaintiff seeks a fee award for 206.4 hours of attorney time for Mr. Perez, and 22.50 hours

 of paralegal time; they have submitted their time records in support of their affidavits. (Doc. 79 at

 6; 79-1, 79-10, 79-13). The Magistrate Judge acknowledged that Mr. Perez had properly exercised

 billing judgment in reducing his hours by 2.7 hours for the dismissed state claims and 8.0 hours

 for the dismissed IRS fraud claim (to reach the net of 206.4 hours) because the vast majority of

 the discovery and motions practice centered around Plaintiff’s two FLSA claims. Defendants

 object to the number of hours the Magistrate Judge recommended, arguing that the recommended

 206.4 total hours include “excessive, redundant and unnecessary” billed time which should not be

 reimbursed.

        Counsel must provide contemporaneous records to show the time spent on the different

 claims, and “the general subject matter of the time expenditures ought to be set out with sufficient

 particularity so the district court can assess the time claimed for each activity.” Norman, 836 F.2d

 at 1303. The party opposing a fee application must submit objections and proof that are specific

 and reasonably precise. Norman, 836 F.2d at 1301.

        Plaintiff provided time records attached to the affidavits of Mr. Perez and his paralegal in

 support of 206.40 hours of attorney time and 22.50 of paralegal time. (Docs. 79-1, 79-10, 79-13).

 Plaintiff’s fee expert, Ms. Trent, has opined that “all of the tasks undertaken by Plaintiff’s counsel,

 as reflected in [his] time records, were reasonably necessary for the representation of the Plaintiff

 and for Plaintiff to prevail in this case.” (Doc. 80-1 ¶ 23). Ms. Trent further opined that “the amount

 of time expended by Plaintiff’s counsel in the representation of Plaintiff was reasonable and




                                                 - 10 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 11 of 18 PageID 1639




 necessary both on the whole and with respect to the amount of time spent on any particular task

 undertaken.” (Id. ¶ 24).

        The Magistrate Judge rejected Defendants’ general undetailed objections to opposing

 counsel’s time entries but did agree that 0.5 hour of attorney time spent on clerical tasks, such as

 the handling the summonses, should be excluded. She pointed out, in light of Defendants’ lack of

 specific objections about “unreasonable charges” for “the sake of brevity” in their brief:

        [I]t is not the Court’s job to sift through 48 pages of time records with over 250
        time entries to determine which time is “otherwise unreasonable” that has not
        already been addressed in one of the many other challenges the Defendants raised.
        The Defendants’ response is only 12 pages in total – they had an additional eight
        pages within which to lodge their objections. Moreover, if they felt they would
        exceed the 20-page limit, they could have sought a page limitation extension. They
        did not. Therefore, to the extent they advance arguments as to a general category of
        “unrecoverable time,” those arguments are not specific and I recommend that they
        be denied on that basis.

 (Doc. 84 at 29). A fee opponent’s failure to explain with specificity the particular hours it views

 as excessive, redundant, or otherwise unnecessary is generally fatal. Scelta v. Delicatessen Support

 Servs., Inc., 203 F. Supp. 2d 1328, 1333 (M.D. Fla. 2002) (citing Gray v. Lockheed Aeronautical

 Sys. Co., 125 F.3d 1387 (11th Cir. 1997)).

        The Magistrate Judge found that, other than the 0.5 hour of reduction in attorney time for

 clerical work, the hours expended on the case by Plaintiff’s counsel, Mr. Perez, and his paralegal

 were reasonable “particularly given the numerous motions filed, the 25-month duration of the

 litigation, and the favorable outcome, and that [Plaintiff] has properly supported her requested

 attorney and paralegal hours with time records and affidavits.” (Doc. 84 at 30). Thus, the

 Magistrate Judge found that when the reasonable hours were multiplied by the reasonable hourly

 rates, the total of fees equated to $77,212.50 for Attorney Perez and $3,375.00 for Paralegal Rene,

 for a recommended grand total of $80,587.50 in fees. (Id.).




                                                - 11 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 12 of 18 PageID 1640




          In their Objections to the Report and Recommendation, Defendants essentially argue that

 the fee award should be reduced because Plaintiff enjoyed only partial success on the merits, i.e.,

 prevailing on only the two FLSA claims out of the eight original counts, and for only one-third of

 damages (Defendants argue) Plaintiff alleged.1 Defendants argue that their payroll documents

 showed that they only owed $2,824 to Plaintiff and “[b]y deliberately demanding unrealistic

 sums,” she “prolonged this litigation in an effort to generate attorney’s fees eight (8) times more

 than the offer[s]” of judgment she accepted. (Doc. 85 at 2). Defendants argue that they were

 “compelled to undertake considerable time and effort in researching all the issues raised in all

 counts” originally pleaded. (Id.). However, five of the six non-FLSA counts were state claims

 which were dismissed without prejudice on January 24, 2018 (Doc. 17), shortly after Plaintiff filed

 suit, a full nine months before Defendants filed their Motion for Summary Judgment (Doc. 33),

 and fourteen months before the discovery period ended on March 13, 2019 (see Doc. 31). The

 sixth non-FLSA claim, for IRS fraud, was dismissed sua sponte by the Court for lack of subject

 matter jurisdiction (see Doc. 59) after Defendants devoted one sentence to it in their Motion for

 Summary Judgment. Thus, it does not appear that Defendants were actually required to expend

 more than a minimal amount of “time and effort” researching the state claims because they were

 dismissed right after the case was filed or the IRS fraud claim which they failed to address.

 Moreover, as Plaintiff points out, counsel has already deducted 2.7 hours for work on the state law

 claims and 8.0 hours for time spent on the IRS fraud claim.

          In their second objection, Defendants contend Plaintiff’s acceptance of the offers of

 judgment for $10,000, was less than one-third of what Defendants characterize as an “inflated”

 claim of $35,073.60 for overtime and minimum wages owed ($17,536.80) doubled for liquidated



           1
             The Magistrate Judge also rejected Defendants’ claim that Defendants were the “prevailing parties” on
 Plaintiff’s state claims since the Court declined to exercise supplemental jurisdiction over them and dismissed the
 state claims without prejudice. (Doc. 84 at 17).

                                                         - 12 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 13 of 18 PageID 1641




 damages. Defendants argue that the amount Plaintiff alleged she was not paid was contradicted by

 her signed acknowledgment on the payroll records that she had “received the correct amount of

 wages for her work” and by two of Defendants’ witnesses 2 who could allegedly refute her

 contention the payroll records were inaccurate. (Id.). Plaintiff points out that Defendants

 admittedly did not produce “payroll records” such as a traditional timecard; instead, as Berru

 testified at his deposition, Defendants’ created “Quick Report spreadsheets” based on text

 messages between Plaintiff and Berru and GPS records of the location of the company vehicle she

 drove from one site to another to clean. (Doc. 86 at 8 (citing Doc. 41-3 at 29-30)). Berru conceded

 that the texts messages and GPS locations were temporary and self-erasing; thus, they were not

 produced in discovery. (Id.).

          Defendants’ final specific objection to the Magistrate Judge’s Report is that the attorney’s

 fee award is inconsistent with the purposes of Federal Rule of Civil Procedure 68, governing offers

 of judgment, which seeks to promote settlements and avoid protracted litigation. They argue that

 Rule 68 incentivizes parties to “evaluate the risks and costs of litigation and to balance them against

 the likelihood of success of trial on the merits.” (Doc. 85 at 9 (citation omitted)). In this case,

 Defendants argue, awarding attorney’s fees in an amount eight times higher than the amount of

 the offer accepted “is tantamount to rewarding a plaintiff for deliberately prolonging the litigation”

 and defeats the intent of Rule 68; “allowing such conduct to stand is tantamount to providing an

 incentive for FLSA claimants to utilize the statute to punish employers by compelling them to pay

 sums in excess of what is legitimately owed because of the fear of having to pay excessive

 attorneys’ fees.” (Id. at 9)




         2
            Apparently, these fact witnesses were not listed on Defendants’ Rule 26 disclosures, or identified during
 discovery, and Plaintiff moved in limine to preclude them from testifying at trial. (See Doc. 64).

                                                        - 13 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 14 of 18 PageID 1642




         Plaintiff responds that Rule 68 has worked exactly the way it was intended to work,

 obviating the need for a multi-day jury trial in this case. (See Doc. 86 at 4 (citing Utility Automation

 2000, Inc. v. Choctawhatchee Electric Cooperative, Inc., 298 F.3d 1238 (11th Cir. 2002)(stating

 that the purpose of Rule 68 is to force the offeree to contemplate resolution in the face of a potential

 adverse fees and costs award); Allen v. City of Grovetown, 681 F. App’x 841, 844 (11th Cir.

 2017)(same)). Plaintiff explains that, at the parties’ two mediations held in 2018 and 2019,

 Defendants offered far less to settle and it was only after the conclusion of the second mediation,

 much closer to trial, that they presented Plaintiff with offers of judgment totaling $10,000 to her,

 exclusive of attorney’s fees and costs. (Doc. 86). She argues that if Defendants had presented her

 with the $10,000 offers of judgment exclusive of attorney’s fees at an earlier mediation rather than

 on the eve of trial, she would have accepted the $10,000 settlement offer “years ago, greatly

 minimizing the attorney’s fees and costs that Defendants object to now.” (Id.) Plaintiff testified

 that she accepted the $10,000 offers of judgment “because (1) she needed the wages owed to her

 now, (2) she wanted to avoid going to a “multi-day trial” and (3) she was willing to accept winning

 judgments against Defendants to offset the risk of paying defense fees and costs” if she went to

 trial. (See Doc. 73-1 (Sanchez Aff.)).

         As an initial matter, Plaintiff stated in her responses to the FLSA interrogatories that her

 estimated unpaid overtime was approximately $8,400, exclusive of liquidated damages, even

 though she noted that her paychecks and the payroll records contradicted each other. (Doc. 22-1 ¶

 7). When Plaintiff subsequently filed her Motion for Summary Judgment, in which she again

 requested unpaid overtime wages of $8,400, she also sought $9,136.80 in unpaid minimum wages

 for the time allegedly required to gather supplies each workday. (Doc. 81 at 5 (citing Doc. 41 at

 2)). In her Motion for Summary Judgment, Plaintiff explained that these amounts were estimated




                                                  - 14 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 15 of 18 PageID 1643




 assumptions because Defendants did not keep proper payroll or time records. (Doc. 41 at 15-17,

 21-23).

           In this case, Defendant Berru or his adult daughter, Mary Berru, prepared the “time-work”

 reports, based on the company vehicle’s GPS and text messages, which reports were then used as

 the basis for the amount of Plaintiff’s compensation. (Doc. 59 at 11). It is now law of the case that

 these “payroll records” produced by Defendants in this case were incomplete, inaccurate, and

 contradicted by the information on the paystubs.3 (See Doc. 38, adopting without objection from

 Defendants, Doc. 37 at 10 n.14 (report and recommendation finding specific examples of

 discrepancies from Defendants’ payroll evidence to be “disturbing and call[ing] into question the

 accuracy of Defendants’ records and Berru’s affidavit.”). Moreover, Defendants, as employers,

 bear the burden of accurate record keeping.

           Under the FLSA and its implementing regulations, an employer is required to “make, keep,

 and preserve such records of the persons employed by him and of the wages, hours, and other

 conditions and practices of employment maintained by [the employer].” 29 U.S.C. § 211(c).

 Although employees seeking to recover overtime or unpaid wages under the FLSA have the burden

 of proving that they worked without proper compensation, “[t]he remedial nature of this statute

 and the great public policy which it embodies . . . militate against making that burden an impossible

 hurdle for the employee.” Allen v. Board of Public Educ. for Bibb County, 495 F.3d 1306, (11th

 Cir. 2007) (citation omitted). It is the employer’s duty to keep records of the employee’s wages,

 hours, and other conditions and practices of employment because the employer is in a superior

 position to know and produce the most probative facts concerning the nature and amount of work

 performed and “[e]mployees seldom keep such records themselves.” Id.




           3
               See Doc. 59 at 15-16.

                                                 - 15 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 16 of 18 PageID 1644




        “[I]f an employer fails to maintain records concerning the employee’s wages, hours, and

 other terms and conditions of employment as required by FLSA and the employee cannot offer

 convincing substitutes, the solution . . . is not to penalize the employee by denying him any

 recovery on the ground that he is unable to prove the precise extent of uncompensated work. Such

 a result would place a premium on an employer’s failure to keep proper records in conformity with

 his statutory duty; it would allow the employer to keep the benefits of an employee’s labors without

 paying due compensation as contemplated by the Fair Labor Standards Act.” Id. at 1315-16

 (internal citations omitted). In keeping with the Eleventh Circuit precedent discussed in Allen,

 Defendants were responsible for the “incomplete, inaccurate, and contradictory” records leading

 to issues with Plaintiff’s ability to accurately estimate her overtime. (See Doc. 22-1 ¶ 5). Her sworn

 affidavit was also very specific about the issues with the “DRS” records and their incompleteness.

 (Doc. 73-1 at 3-13 (ten single-spaced pages regarding entries)).

        In addition, the settlement amount of $10,000, standing alone, is not an indication that

 Plaintiff’s allegation of overtime and minimum wages owed was overly “inflated” or showed that

 she “insisted on pursuing excessive compensation” or that she engaged in unnecessary discovery

 and prolonged the litigation. In Plaintiff’s Affidavit attached to her Motion to Approve the

 Settlement, she “painstakingly attempted to decipher the Defendants’ payroll and time records,”

 resulting in a calculation that she was owed $3,877.50 in unpaid overtime wages, and $2,555.64

 in unpaid minimum wages. (See Doc. 84 (citing Doc. 73-1 at 2-12)). When an equal amount of

 liquidated damages is added, the total that Plaintiff claimed was $12,866.28, not the more than

 $17,000 Defendants’ point to, which was a pre-discovery amount. (Id.). As Plaintiff explains in

 her Response, she was relying on estimates based on Defendants’ deficient records for her response

 to the Court Interrogatories to estimate unpaid overtime wages. (Doc. 86 at 6). Once Defendants

 produced additional Daily Route Schedules Plaintiff revised her estimate of wages owed. (Id.).


                                                 - 16 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 17 of 18 PageID 1645




 Therefore, as the Magistrate Judge noted, the $10,000.00 settlement is 77.7% of what she claims

 she was owed—far from the one-third Defendants argue—and a substantial amount for a single

 individual’s wage claims for 12 months of employment. The final settlement amount does not

 merit a reduction of counsel’s hours under the lodestar analysis.

        To the extent that Defendants argue that Plaintiff’s contingency fee agreement with her

 counsel somehow limits the attorney’s fees which may be awarded under the FLSA, the caselaw

 does not support Defendants’ argument that the contingency agreement imposes a ceiling on an

 otherwise reasonable award of attorney’s fees. See, e.g., Moore v. Appliance Direct, Inc., No. 6:09-

 cv-224-Orl-GJK, 2013 WL 12336220, at *6 n.12 (M.D. Fla. Oct. 22, 2013) (rejecting the

 employer’s argument in FLSA case that the attorney’s fee award to the employee should be

 reduced based on contingency fee agreement between the plaintiff and his counsel) (citing

 Blanchard v. Bergeron, 489 U.S. 87, 92-96 (1989)).

        Accordingly, the hours as recommended by the Magistrate Judge for attorney time and

 paralegal time are reasonable at 205.9 hours of attorney time and 22.50 of paralegal time,

 respectively; when multiplied by the reasonable hourly rates, the Court finds reasonable the total

 of fees of $77,212.50 for work performed by Attorney Perez and $3,375.00 for work performed

 by Paralegal Rene, for an overall total of $80,587.50 in fees.

        Therefore, it is ORDERED as follows:

        1.      The Report and Recommendation filed June 17, 2020 (Doc. No. 84) is ADOPTED

 and CONFIRMED and made a part of this Order. Defendants’ Objections to the Report and

 Recommendation are OVERRULED.

        2.   The Motion for Attorney Fees is hereby GRANTED in part and DENIED in part.

 Plaintiff Tania Sanchez shall recover attorney’s fees of $80,587.50 and costs of $2,087.64 from




                                                - 17 -
Case 6:17-cv-01752-ACC-LRH Document 87 Filed 08/12/20 Page 18 of 18 PageID 1646




 Defendants M&F, LLC, Fabian Berru, MAFA, USA, Inc., and Maria Paredes, jointly and

 severally.

        2.     The Clerk is directed to enter judgment accordingly.

        DONE and ORDERED in Orlando, Florida on August 12, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                              - 18 -
